Citation Nr: 0817261	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include psoriasis, pityriasis rubra pilaris, and acne, 
claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.                  

The veteran initially had requested a Travel Board hearing, 
but subsequently withdrew that request in writing in November 
2005.  


FINDINGS OF FACT

1.  The veteran is not shown to have served in the Republic 
of Vietnam during service and there is no credible or 
competent evidence to confirm his alleged 
exposure to herbicides, to include Agent Orange, while on 
active duty.

2.  There is no medical evidence of a skin disease during 
active service or for many years thereafter there is no 
competent evidence of record of a nexus between a current 
skin disorder and service.


CONCLUSION OF LAW

A skin disorder, to include psoriasis, pityriasis rubra 
pilaris, and acne, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2003 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2003 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  VA did 
provide such notice to the veteran prior to the August 2004 
RO decision that is the subject of this appeal in its 
December 2003 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.  

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a March 2006 letter, but such notice was post- decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for service connection for a 
skin disorder, to include psoriasis, pityriasis rubra 
pilaris, and acne, and renders moot any questions as to 
higher evaluations or effective dates.  Such a lack of timely 
notice did not affect or alter the essential fairness of the 
RO's decision.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
. . . claim").  This duty includes providing a medical 
examination or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  VA informed the veteran of its duty to assist 
in obtaining records and supportive evidence, but the veteran 
did not receive a VA examination for the purposes of deciding 
this claim, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 
38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 
C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In the instant case, the veteran's service medical records 
are negative for any complaints or findings of a skin 
disorder, to include psoriasis, pityriasis rubra pilaris, and 
acne, and there is no evidence of a diagnosis of a skin 
disorder, to include psoriasis, pityriasis rubra pilaris, and 
acne, until many years post-service.  In addition, there is 
no competent opinion that links the veteran's current skin 
disorder, to include psoriasis, pityriasis rubra pilaris, and 
acne, to his period of service, to include any claimed in-
service exposure to Agent Orange.  Moreover, since the 
veteran did not serve in Vietnam during the Vietnam era, the 
presumption of exposure to herbicide agents to include 
exposure to Agent Orange, does not apply.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6).  The Board further observes 
that the veteran's currently diagnosed psoriasis, pityriasis 
rubra pilaris, and acne, are not included on the list of 
diseases associated with Agent Orange exposure.  See 38 
C.F.R. § 3.309(e).  Under these circumstances, the Board 
finds that VA has no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2007).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).     

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from October 1967 to October 1970, with 
two years, three months, and nine days of foreign and/or sea 
service in the United States Army, Europe (USAREUR).  The 
veteran's Military Occupational Specialty (MOS) was as an 
engine powertrain repairman, and he received the National 
Defense Service Medal and the Good Conduct Medal.      

The veteran's service medical records are negative for any 
complaints or findings of a skin disorder, to include 
psoriasis, pityriasis rubra pilaris, and acne.  The records 
show that in August 1970, the veteran underwent a separation 
examination.  At that time, the veteran's skin was clinically 
evaluated as "normal."  

In December 2003, the veteran filed a claim of entitlement to 
service connection for a skin disorder, as secondary to Agent 
Orange exposure.  The veteran reported that while he was 
stationed in Germany, he was exposed to Agent Orange.  He 
indicated that approximately six months prior to his 
discharge, he developed a skin disorder.  According to the 
veteran, following his separation from the military, he 
continued to experience a skin disorder which affected his 
whole body.  

In April 2004, the RO requested that the National Personnel 
Records Center (NPRC) furnish the dates of the veteran's 
service in Vietnam.  The RO also requested that the NPRC 
furnish any documents showing that the veteran was exposed to 
herbicides.  In NPRC's return response, the NPRC stated that 
there was no evidence in the veteran's file to substantiate 
any service in Vietnam.  The NPRC further noted that there 
were no records of exposure to herbicides. 

In June 2004, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from July 2001 to June 
2004.  The records show that in February 2003, the veteran 
was treated for complaints of a rash.  He stated that he had 
a 15 to 20 year history of a body rash and itching.  
According to the veteran, he thought the rash originated in 
the 1980's when the city of Los Angeles started spraying with 
melanthion.  The veteran noted that he had not been stationed 
in Vietnam during service.  The physical examination showed 
that the veteran had a confluent erythematous rash with 
scales on the lower trunk and buttock.  The rash was also 
scattered on the veteran's face, neck, and upper chest.  The 
assessment was extensive rash, diagnosis unclear, 
questionable psoriasis.  The veteran subsequently underwent a 
dermatology consultation and the assessment was pityriasis 
rubra pilaris versus psoriasis.  In November 2003, the 
veteran was diagnosed with mild acne.  In June 2004, he 
underwent a rheumatology consultation.  At that time, the 
examiner stated that the veteran had a chronic rash which was 
thought to be psoriasis, but a biopsy was not clearly 
consistent with psoriasis and pityriasis rubra pilaris was 
also thought to be a possibility.  On examination, the 
veteran had diffuse papulosquamous erythematous rash.  In 
regard to an assessment, the examiner indicated that the 
veteran had a chronic skin disease which was possibly 
psoriasis.  

In a December 2004 statement, the veteran indicated that 
during service, he worked in the motor pool where he was 
exposed to chemicals and batteries.  The veteran stated that 
he developed a skin irritation and went to sick call where he 
was told that it was possible that he was having an allergic 
reaction to wool and that he should stop wearing wool 
clothing.   

In August 2005, the RO received VAMC outpatient treatment 
records, dated from June 2004 to August 2005.  The records 
reflect that in August 2004, the veteran underwent a 
psychiatric evaluation.  At that time, the examiner noted 
that the veteran had a chronic irritative skin eruption that 
had spread slowly for almost 30 years, beginning with his 
military training.  According to the examiner, the veteran 
had consulted multiple doctors but there had never been a 
clear diagnosis, nor had an effective treatment been found.  
The veteran reported a growing frustration and depression in 
relation to his skin disorder.  Following the mental status 
evaluation, the examiner diagnosed the veteran with chronic 
painful disfiguring skin disorder of uncertain etiology 
associated with stress, depression, and pessimism.  

In the veteran's substantive appeal, dated in September 2005, 
the veteran stated that during service, he was stationed in 
Germany where he worked on vehicles that were brought in from 
Vietnam.  According to the veteran, he went to sick call with 
complaints of skin rashes and was told that the rashes were 
due to a wool allergy and that he should stop wearing wool.    

In September 2007, the RO received VAMC outpatient treatment 
records, dated from July 2002 to September 2007.  The records 
show continued intermittent treatment for the veteran's 
psoriasis and pityriasis rubra pilaris.   


III.  Analysis

The veteran asserts that he has a current skin disease that 
was caused by exposure to Agent Orange while on active duty.  
As explained in more detail below, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin disorder, to include as 
secondary to alleged exposure to Agent Orange.

The Board notes at the outset that the veteran's DD Form 214 
does not show that he had service in the Republic of Vietnam 
and it is not contended otherwise.  Rather, it reveals that 
his only foreign active duty was in Europe.  As the veteran 
did not serve in Vietnam during the Vietnam era, the 
presumption of exposure to herbicide agents, to include Agent 
Orange, is not applicable.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).

The veteran's primary contention is that while he was 
stationed in Germany, he worked on vehicles that had been in 
Vietnam and were exposed to Agent Orange.  He asserts that by 
working on these vehicles, he was also exposed to Agent 
Orange.  According to the veteran, due to his in-service 
Agent Orange exposure, he developed a skin disorder, to 
include psoriasis, pityriasis rubra pilaris, and acne.  
There is no evidence of record showing that the veteran was 
exposed to Agent Orange during his period of service in 
Europe.  In this regard, the NPRC reported that there were no 
records in the veteran's file which showed that he was 
exposed to herbicides during service.  Consequently, the 
Board concludes that the veteran was not exposed to Agent 
Orange during his service in Europe, and, as such, service 
connection for a skin disorder, to include psoriasis, 
pityriasis rubra pilaris, and acne, is not warranted on that 
basis.        

The Board parenthetically notes that the veteran's current 
skin disorders, diagnosed as psoriasis, pityriasis rubra 
pilaris, and acne, are not among the disorders that are 
presumed to be associated with exposure to herbicides.  38 
C.F.R. § 3.309(a).

As to the question of service connection on a direct 
incurrence basis (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303), as 
explained in more detail below, there is no medical evidence 
which suggests a causal link between a current skin disease, 
to include psoriasis, pityriasis rubra pilaris, and acne, and 
any incident of service. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records, to include his August 
1970 separation examination report, are negative for any 
complaints or findings of a skin disorder, to include 
psoriasis, pityriasis rubra pilaris, and acne.  The first 
evidence of record of a diagnosis of psoriasis, pityriasis 
rubra pilaris, and/or acne is in February 2003, over 32 years 
after the veteran's separation from the military.  With 
respect to negative evidence, the Court has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].   

There is a VAMC outpatient treatment record, dated in August 
2004, which includes history obtained from the veteran that 
he first experienced a skin rash during service.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing 
its decisions in Swann v. Brown, 5 Vet. App. 229 (1993), and 
Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  While the Board may not simply disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran, here the history of 
in-service skin rashes reported by the veteran is 
contradicted by the service medical records, which are 
entirely negative for any complaints or findings of a skin 
rash/disorder, to include psoriasis, pityriasis rubra 
pilaris, and acne.  Therefore, to the extent that the 
examiner's opinion can be read as an opinion of a nexus to 
service, it is not competent evidence.  Id.  See also Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible if 
the Board rejects the statements of the veteran).  The Board 
also notes that following the August 2004 mental status 
evaluation, the examiner opined that the veteran's skin 
disorder was of an uncertain etiology and suggested that the 
disorder is due to the veteran's stress and depression rather 
than to his period of military service.      

In the instant case, the only evidence of record supporting 
the veteran's claim is his own lay opinion that he currently 
has a skin disorder that is related to his period of active 
military service, specifically to his claimed in-service 
Agent Orange exposure.  However, the veteran has not been 
shown to possess the training or credentials needed to render 
a diagnosis or a competent opinion as to medical causation, 
and his opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).  In the absence of credibile or competent 
evidence of the claimed in-service exposure to herbicides, 
and with no competent medical evidence attributing the 
veteran's skin disorder, currently diagnosed as psoriasis, 
pityriasis rubra pilaris, and acne, to his period of service, 
the veteran's claim for service connection for a skin disease 
must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, e.g., 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 7 Vet. App. 49 (1990).










ORDER

Entitlement to service connection for a skin disorder, to 
include psoriasis, pityriasis rubra pilaris, and acne, to 
include as due to claimed exposure to Agent Orange, is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


